DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/19/2021 has been entered.
Response to Amendment
The Amendment filed on 8/19/2021 has been entered. Claims 1-3, 10-14, 23-24, 26-31, and 33-34 remain pending in the application. Claim 113-114 are new.
Allowable Subject Matter
Claims 1-3, 10-14, 23-24, 26-31, 33-34, and 113-114 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a hand-held gaseous injector assembly as claimed in claim 1, comprising the removable flow restrictor that is configured to generate back pressure against the flow of fluid from the first chamber to expand the first chamber to a desired volume corresponding to a user-selected position of the adjustable volume limiter.
In regard to claim 10, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a hand-held gaseous injector assembly as claimed in claim 10, 
In regard to claim 23, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a hand-held gaseous injector assembly as claimed in claim 23, comprising the removable flow restrictor is configured to generate back pressure against a flow of the first fluid from the first chamber to expand the first chamber to a desired volume corresponding to a user-selected position of an adjustable volume limiter of the hand-held gaseous injector assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783